Exhibit 10.2
 
GUARANTY AND SURETYSHIP AGREEMENT
 
GUARANTY AND SURETYSHIP AGREEMENT (“Guaranty”) is made and entered into as of
this 17th day of September, 2012, in favor of Agent and Lenders (each as defined
below) by RIVES-MONTEIRO LEASING, LLC, an Alabama limited liability company
(“Rives”), TROPICAL COMMUNICATIONS, INC., a Florida corporation (“Tropical”) and
each other Person joined hereto as a guarantor (with Rives and Tropical,
collectively and individually, the “Guarantor”), in consideration of the
extension of credit by Agent and Lenders to Genesis Group Holdings, Inc., a
Delaware corporation (the “Borrower”), pursuant to that certain Loan and
Security Agreement dated as of even date herewith (as amended, restated,
supplement or otherwise modified from time to time, the “Loan Agreement”) among
Borrower, Guarantor, the financial institutions which are now or which hereafter
become a party thereto (collectively, the “Lenders”), and Midmarket Capital
Partners, LLC, as agent for Lenders (in such capacity, the “Agent”), and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged.  Unless otherwise defined herein, capitalized terms shall
have their respective meanings set forth in the Loan Agreement.
 
1.   Guaranty of Obligations.  Guarantor hereby absolutely and unconditionally
guarantees, and becomes surety for, the full, prompt, complete and faithful
performance, payment, observance and fulfillment of all obligations, liabilities
and indebtedness owing by Borrower to Agent and Lenders of any kind or nature,
present or future (including any interest accruing thereon after maturity, or
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding relating to Borrower, whether or
not a claim for post-filing or post-petition interest is allowed or allowable in
such proceeding), whether or not evidenced by any note, guaranty or other
instrument, whether absolute or contingent, joint or several, due or to become
due, whether now existing or hereafter arising under the Loan Agreement and the
other Loan Documents (and any amendments, extensions, renewals or increases
thereof), including, without limitation, all interest, fees, expenses,
reimbursements, indemnities, and other charges, whether or not allowed or
allowable in any bankruptcy proceeding, and all reasonable costs and expenses of
Agent incurred in the enforcement of its rights hereunder and the collection of
all amounts payable hereunder, including reasonable attorneys’ fees and expenses
(hereinafter referred to collectively as the “Obligations”).
 
2.   Nature of Guaranty; Waivers.  This is a guaranty of payment and not of
collection, and Agent and Lenders shall not be required, as a condition of
Guarantor’s liability, to make any demand upon or to pursue any of their rights
against Borrower, or to pursue any rights which may be available to them with
respect to any other person who may be liable for the payment of the
Obligations.
 
This is an absolute, unconditional, irrevocable and continuing guaranty and will
remain in full force and effect until all of the Obligations (other than
unasserted claims for indemnification or expense reimbursement) have been paid
in full and the Loan Agreement has been terminated, whereupon this Guaranty
shall terminate and until such time this Guaranty will remain in full force and
effect even if there are no Obligations outstanding at a particular time or from
time to time.  This Guaranty will not be affected by any surrender, exchange,
acceptance, compromise or release by Agent and/or any Lender of any other party,
or any other guaranty or any security held by Agent, for the benefit of Lenders,
or directly by any Lender, for any of the Obligations, by any failure of
Agent and/or any Lender to take any steps to perfect or maintain the Agent’s or
any such Lender’s lien or security interest in or to preserve the Agent’s or any
such Lender’s rights in or to any security or other collateral for the
Obligations or any guaranty, or by any irregularity, unenforceability or
invalidity of the Obligations or any part thereof or any security therefor or
other guaranty thereof.  Guarantor’s Obligations hereunder shall not be
affected, modified or impaired by any counterclaim, set-off, deduction or
defense based upon any claim Guarantor may have against Borrower, Agent or any
Lender, except the indefeasible payment in full in cash of the Obligations.
 
 
1

--------------------------------------------------------------------------------

 
 
Notice of acceptance of this Guaranty, notice of extensions of credit to
Borrower from time to time, notice of default, diligence, presentment, notice of
dishonor, protest, demand for payment, and any defense based upon Agent’s and/or
any Lender’s failure to comply with the notice requirements of §§ 9-611, 9-612
and 9-613 of the applicable version of Uniform Commercial Code are hereby
waived.  Guarantor hereby waives all defenses based on suretyship or impairment
of collateral.
 
Guarantor irrevocably waives and agrees not to take advantage of (a) any defense
arising by virtue of any statute of limitations, or based on lack of authority,
dissolution or ultra vires action and (b) notice of existence, creation or
incurring of any new or additional indebtedness or obligations on the part of
Borrower.
 
Agent and Lenders at any time and from time to time, without notice to or the
consent of Guarantor, and without impairing or releasing, discharging or
modifying Guarantor’s liabilities hereunder, may (a) change the manner, place,
time or terms of payment or performance of or interest rates on, or other terms
relating to (including the maturity thereof), any of the Obligations; (b) renew,
substitute, modify, amend or alter, or grant consents or waivers relating to the
Loan Agreement or any of the other Loan Documents or to the Obligations, any
other guaranties, or any security for the Obligations or guaranties or increase
(without limit of any kind) or decrease the Obligations (including all loans and
extensions of credit thereunder) or modify the terms on which loans and
extensions of credit may be made to Borrower; (c) apply any and all payments by
whomever paid or however realized including any proceeds of any Collateral, to
any Obligations of Borrower in accordance with the Loan Agreement and the other
Loan Documents; (d) settle, compromise or deal with any other Person, including
Borrower or any other guarantor, with respect to the Obligations in such manner
as Agent deems appropriate in its sole discretion; (e) substitute, exchange,
subordinate or release any security or guaranty for the Obligations; or (f) take
such actions and exercise such remedies hereunder as provided herein.
 
3.   Repayments or Recovery from Agent.  If any demand is made at any time upon
Agent and/or any Lender for the repayment or recovery of any amount received by
it in payment or on account of the Obligations and if Agent and/or any Lender
repays all or any part of such amount by reason of any judgment, decree or order
of any court or administrative body or by reason of any settlement or compromise
of any such demand, Guarantor will be and remain liable hereunder for the amount
so repaid or recovered to the same extent as if such amount had never been
received originally by Agent and/or such Lender, as the case may be.  The
provisions of this Section 3 will be and remain effective notwithstanding any
contrary action which may have been taken by Guarantor in reliance upon such
payment, and any such contrary action so taken will be without prejudice to
Agent’s and Lenders’ rights hereunder and will be deemed to have been
conditioned upon such payment having become final and irrevocable.
 
 
2

--------------------------------------------------------------------------------

 
 
4.   [Reserved]
 
5.   Enforceability of Obligations.  No modification, limitation or discharge of
the Obligations arising out of or by virtue of any bankruptcy, reorganization or
similar proceeding for relief of debtors under federal or state law will affect,
modify, limit or discharge Guarantor’s liability in any manner whatsoever and
this Guaranty will remain and continue in full force and effect and will be
enforceable against Guarantor to the same extent and with the same force and
effect as if any such proceeding had not been instituted.  Guarantor hereby
waives all rights and benefits which might accrue to it by reason of any such
proceeding and will be liable to the full extent hereunder, irrespective of any
modification, limitation or discharge of the Obligations that may result from
any such proceeding.
 
6.   Events of Default.  Upon the occurrence and during the continuance of any
Event of Default: (a) upon written demand from Agent, Guarantor shall pay to
Agent the full amount of the Obligations; (b) Agent, in its discretion, may
exercise with respect to any Collateral any one or more of the rights and
remedies provided a secured party under the applicable version of the Uniform
Commercial Code; and (c) Agent and/or Lenders, in their discretion, may exercise
from time to time any other rights and remedies available to them at law, in
equity or otherwise.  Neither failure to give, nor defect in, any notice of any
Event of Default given to Guarantor shall extinguish or in any way affect the
Obligations of Guarantor under this Guaranty.
 
7.   Right of Setoff.  In addition to all liens upon and rights of setoff
against Guarantor’s money, securities or other property given to Agent by law,
Agent shall have, with respect to the Obligations to Agent and Lenders under
this Guaranty and to the extent permitted by law, a contractual right of setoff,
(i) of any indebtedness due from Agent to Guarantor and (ii) against all of
Guarantor’s deposits, moneys, securities and other property now or hereafter in
the possession of or on deposit with, or in transit to, Agent or any other
direct or indirect subsidiary of any Lender, whether held in a general or
special account or deposit, whether held jointly with someone else, or whether
held for safekeeping or otherwise, excluding, however, all IRA, Keogh, and trust
accounts; provided that such right of setoff may not be exercised unless an
Event of Default shall have occurred and be continuing.  Every such right of
setoff may be exercised without demand upon or notice to Guarantor; provided
that Agent or Lender (as applicable) agrees to provide Borrower with notice
promptly after any such setoff.  Every such right of setoff shall be deemed to
have been exercised immediately upon the occurrence of an Event of Default
hereunder without any action of Agent or Lenders, as applicable, although Agent
or a Lender may enter such setoff on its books and records at a later time.
 
8.   Security Agreement.  (A) To secure the full and prompt payment and
performance of the Obligations, as and when due (whether at the stated maturity,
by acceleration or otherwise), including all renewals, extensions,
restructurings and refinancings of any or all of the Obligations, Guarantor
hereby grants to Agent for the benefit of Lenders a continuing perfected Lien of
first priority ranking (subject only to the Permitted Encumbrances) in and to
all right, title and interest of Guarantor in any and all assets and all
property of Guarantor, all whether now owned or hereafter created, arising or
acquired and wherever located, including all of the following (the “Collateral”;
all of the capitalized terms used in the following subsections, unless otherwise
defined herein or in the Loan Agreement, shall have the meanings ascribed to
such terms under the Uniform Commercial Code as in effect in the State of New
York):
 
 
3

--------------------------------------------------------------------------------

 
 
(a)   all Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents of Title (including all warehouse receipts and bills of lading),
Equipment, General Intangibles, Goods, Instruments, Inventory, including all
stock-in-trade, raw materials, work in process, items held for sale or lease or
furnished or to be furnished under contracts of sale or lease, goods that are
returned, reclaimed or repossessed, and materials used or consumed in
Guarantor’s business, Investment Property and Financial Assets (including all
Commodity Accounts, Commodity Contracts, Securities (including all Certificated
Securities and Uncertificated Securities), Security Entitlements and Securities
Accounts) and Letter of Credit Rights,
 
(b)   all parts, substitutions or replacements to or of or accessories to any
tangible assets and property included in the foregoing, and all software and
computer programs embedded in the foregoing, and all accessions to the
foregoing,
 
(c)   all supporting obligations for any of the foregoing and all rights of
Guarantor in any property belonging to any third party in which a Lien of any
kind or nature has been granted to Guarantor to secure the payment or
performance of any third party under or with respect to any of the foregoing,
 
(d)   all records, books, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time evidence or contain
information relating to any of the foregoing or are otherwise necessary or
helpful in the collection thereof or realization thereupon and all other
business books and records of Guarantor, and
 
(e)   all cash and non-cash proceeds (including, without limitation, insurance
proceeds), products, rents and profits of all of the foregoing.
 
(B) Subject to any express exceptions set forth in the Loan Agreement, Guarantor
shall, at Agent’s reasonable request, at any time and from time to time, execute
and deliver to Agent within ten (10) days of such request, such financing
statements, documents and other agreements and instruments (and pay the cost of
filing or recording the same in all public offices deemed reasonably necessary
or desirable by Agent) and do such other acts and things as Agent may deem
necessary or desirable in order to establish and maintain a valid, attached and
perfected security interest in the Collateral in favor of Agent for the benefit
of Lenders (free and clear of all other liens, claims and rights of third
parties whatsoever, whether voluntarily or involuntarily created, except
Permitted Encumbrances) to secure payment of the Obligations, and in order to
facilitate the collection of the Collateral.  Guarantor irrevocably hereby
makes, constitutes and appoints Agent (and all Persons designated by Agent for
that purpose) as Guarantor’s true and lawful attorney and agent-in-fact to
execute such financing statements, documents and other agreements and
instruments and do such other acts and things as may be necessary to preserve
and perfect Agent’s security interest in the Collateral.  Guarantor further
agrees that a carbon, photographic, photostatic or other reproduction of this
Guaranty or of a financing statement shall be sufficient as a financing
statement.  Guarantor hereby authorizes Agent to prepare and file such financing
statements or amendments thereof (including financing statements and amendments
thereof describing the Collateral as “all assets” or “all personal property” or
words to that effect) as Agent may from time to time deem necessary or
appropriate in order to perfect and maintain the security interests granted
hereunder in accordance with the UCC or the Uniform Commercial Code of any
applicable jurisdiction, all without Guarantor’s signature.  Guarantor
acknowledges and agrees that the Collateral is intended to encompass all assets
and property of Guarantor and if at any time Guarantor acquires any interest in
any assets or property a security interest in which cannot be perfected by the
filing of a financing statement in the appropriate jurisdiction or any assets or
property a security interest in which can be perfected by the filing of a
financing statement in the appropriate jurisdiction but that are not covered by
the security interest grant set forth above, such as commercial tort claims,
then Guarantor will promptly notify Agent of the same and, if requested by
Agent, cause such assets or property to become part of the Collateral and take
such reasonable steps as Agent may require in accordance with the first sentence
of this Section 8(B).
 
 
4

--------------------------------------------------------------------------------

 
 
(C) [Reserved].
 
(D) Guarantor hereby irrevocably grants to Agent for the benefit of Lenders a
royalty-free, non-exclusive license to use at any time during the continuance of
an Event of Default Guarantor’s trademarks, copyrights, patents and other
proprietary and intellectual property rights, in connection with the
(a) advertisement for sale, and the sale or other disposition of, any finished
goods Inventory by Agent in accordance with the provisions of the Loan
Agreement, and (b) the manufacture, assembly, completion and preparation for
sale of any unfinished Inventory by Agent in accordance with the provisions of
the Loan Agreement.
 
(E) Upon the payment and satisfaction in full of the Obligations (other than
unasserted claims for indemnification or expense reimbursement), and the
delivery by Guarantor to Agent of a satisfactory release agreement, at
Guarantor’s expense, Agent shall release all liens and security interests
granted by Guarantor by execution and delivery of appropriate documentation,
including, but not limited to, UCC termination statements, (A) within seven (7)
Business Days of such payment or (B) concurrent with such payment if Guarantor
gives three (3) Business Days advance notice of such payment.
 
(F) Upon Guarantor’s receipt from a customer or obligor on account of any ADEX
Pre-Closing Receivables of any payment on account of an Account with respect to
which such customer or obligor is obligated to make payments (regardless of
whether such Account is an ADEX Pre-Closing Receviable), Guarantor may pay to
the ADEX Sellers, in accordance with Section 2.3(c)(iv) of the ADEX Acquisition
Agreement as in effect on the date of this Agreement, fifty percent (50%) of
such payment free and clear of all liens and security interests of Agent.
 
9.     Costs.  To the extent that Agent and/or any Lender incurs any costs or
expenses in protecting or enforcing its rights with respect to the Obligations
or under this Guaranty, including reasonable and documented out-of-pocket
attorneys’ fees and the costs and expenses of litigation, such costs and
expenses will be due on demand.
 
 
5

--------------------------------------------------------------------------------

 
 
10.           Waiver of Subrogation.  Until this Guaranty is terminated as set
forth in Section 2 hereof, Guarantor shall withhold exercise of any and all
rights which Guarantor may have to (a) assert any claim against Borrower based
on subrogation, restitution, reimbursement or contribution rights with respect
to payments made hereunder, and (b) any realization on any property of Borrower,
including participation in any marshalling of Borrower’s assets.
 
11.           [Reserved].
 
12.           Guarantor’s Representations and Warranties.  Guarantor represents
and warrants to Agent and Lenders as follows:
 
(a)   Guarantor’s execution and performance of this Guaranty will not (i)
violate or result in a default or breach (immediately or with the passage of
time) under any material contract, agreement or instrument to which Guarantor is
a party, or by which Guarantor is bound, (ii) violate or result in a default or
breach under any order, decree, award, injunction, judgment, law, regulation or
rule by which Guarantor is bound, or (iii) cause or result in the imposition or
creation of any lien upon any property of Guarantor other than pursuant to
Sections 7 and 8 hereof;
 
(b)   The execution, delivery and performance of this Guaranty is within its
corporate or company power and authority, has been duly authorized by all
necessary corporate or company action, is not in contravention of law or the
terms of its formation or other applicable documents relating to Guarantor’s
formation or to its business or conduct;
 
(c)   No consent, license or approval of, or filing or registration with, any
governmental authority is necessary for the execution and performance hereof by
Guarantor;
 
(d)   This Guaranty constitutes Guarantor’s valid and binding obligation
enforceable in accordance with its terms except as the enforceability thereof
may be limited by applicable bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors rights generally and subject to any
equitable principles limiting the right to obtain specific performance of any
such obligation;
 
(e)   This Guaranty promotes and furthers the business and financial interests
of Guarantor and the creation of the Obligations hereunder will result in direct
financial benefit to Guarantor;
 
(f)   Guarantor has executed this Guaranty after conducting its own independent
review and analysis of the financial condition and operations of Borrower, and
Guarantor has not relied upon any representation, statement or information of or
from Agent and/or Lenders;
 
(g)   Guarantor was not induced to give this Guaranty by the fact that there are
or may be other obligors; and
 
(h)   All representations and warranties made by Guarantor in the Loan Agreement
and the other Loan Documents are true and correct.
 
 
6

--------------------------------------------------------------------------------

 
 
13.   Notices.  All communications which Agent may provide to Guarantor herein
shall be sent to Guarantor at the address set forth in, and will be delivered in
the same manner as required by, Section 9.6 of the Loan Agreement.
 
14.   Preservation of Rights.  No delay or omission on Agent’s and/or any
Lender’s part to exercise any right or power arising hereunder will impair any
such right or power or be considered a waiver of any such right or power, nor
will Agent and/or any Lender’s action or inaction impair any such right or
power.  Agent’s and Lenders’ rights and remedies hereunder are cumulative and
not exclusive of any other rights or remedies which Agent and Lenders may have
under other agreements, at law or in equity.  Agent and Lenders may proceed in
any order against Borrower, Guarantor or any other obligor of, or collateral
securing, the Obligations.
 
15.   Illegality.  In case any one or more of the provisions contained in this
Guaranty should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
 
16.           Changes in Writing.  No modification, amendment or waiver of any
provision of this Guaranty nor consent to any departure by Guarantor therefrom
will be effective unless made in a writing signed by Agent and Guarantor, and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given.  No notice to or demand on Guarantor in any
case will entitle Guarantor to any other or further notice or demand in the
same, similar or other circumstance.
 
17.           Entire Agreement.  This Guaranty (including the documents and
instruments referred to herein) constitutes the entire agreement among
Guarantor, Agent and Lenders and supersedes all other prior agreements and
understandings, both written and oral, among Guarantor, Agent and Lenders with
respect to the subject matter hereof; provided, however, that this Guaranty is
in addition to, and not in substitution for, any other guarantees from Guarantor
to Agent and/or Lenders.
 
18.           Successors and Assigns.  This Guaranty will be binding upon and
inure to the benefit of Guarantor, Agent and Lenders and their respective heirs,
executors, administrators, successors and permitted assigns; provided however,
that Guarantor may not assign this Guaranty in whole or in part without Agent’s
prior written consent, and Agent at any time may assign this Guaranty in whole
or in part to the extent permitted under the Loan Agreement.
 
19.           Interpretation.  In this Guaranty, unless Agent and Guarantor
otherwise agree in writing, the singular includes the plural and the plural the
singular; references to statutes are to be construed as including all statutory
provisions consolidating, amending or replacing the statute referred to; the
word “or” shall be deemed to include “and/or”, the words “including”, “includes”
and “include” shall be deemed to be followed by the words “without limitation”;
and references to sections or exhibits are to those of this Guaranty unless
otherwise indicated.  Section headings in this Guaranty are included for
convenience of reference only and shall not constitute a part of this Guaranty
for any other purpose.  If this Guaranty is executed by more than one party as
Guarantor, the obligations of such persons or entities will be joint and
several.
 
 
7

--------------------------------------------------------------------------------

 
 
20.           Indemnity.  Guarantor agrees to indemnify Agent each Lender, their
directors, officers and employees and each legal entity, if any, who controls
Agent or a Lender, as applicable (the “Indemnified Parties”), and to hold each
Indemnified Party harmless from and against any and all claims, damages, losses,
liabilities and expenses (including all reasonable and documented fees and
charges of one or external counsel and one local counsel in each relevant
jurisdiction) which any Indemnified Party may incur or which may be asserted
against any Indemnified Party as a result of the execution of or performance
under this Guaranty; provided, however, that the foregoing indemnity agreement
shall not apply to (x) claims, damages, losses, liabilities and expenses
attributable to an Indemnified Party’s gross negligence or willful misconduct,
or (y) disputes solely among Agent, Lenders and their respective
Participants.  The indemnity agreement contained in this Section 20 shall
survive the termination of this Guaranty.  Guarantor may participate at its
expense in the defense of any such claim.
 
21.           Governing Law and Jurisdiction.  This Guaranty shall be construed
in accordance with and governed by the internal substantive laws of the State of
New York without reference to its conflict of laws rules.  Any judicial
proceeding brought by or against Guarantor with respect to any of the
Obligations, this Guaranty, any of the other Loan Documents or any related
agreement may be brought in any court of competent jurisdiction in the State of
New York, United States of America, and, by execution and delivery of this
Guaranty, Guarantor accepts for itself and in connection with its properties,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts, and irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Guaranty.  Guarantor hereby waives personal service of any
and all process upon it and consents that all such service of process may be
made by registered mail (return receipt requested) directed to Guarantor at its
address set forth below and service so made shall be deemed completed five (5)
days after the same shall have been so deposited in the mails of the United
States of America. Nothing herein shall affect the right to serve process in any
manner permitted by law or shall limit the right of Agent or any Lender to bring
proceedings against Guarantor in the courts of any other
jurisdiction.  Guarantor waives any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens.  Guarantor waives the
right to remove any judicial proceeding brought against in any state court to
any federal court.  Any judicial proceeding by Guarantor against Agent or any
Lender involving, directly or indirectly, any matter or claim in any way arising
out of, related to or connected with this Guaranty or any related agreement,
shall be brought only in a federal or state court located in the County of New
York, State of New York; provided that the foregoing shall not preclude
Guarantor from bringing a claim or counterclaim action in any court in which
Agent or any Lender has initiated a judicial proceeding against Guarantor.
 
 
8

--------------------------------------------------------------------------------

 
 
22.           Waiver of Jury Trial.  GUARANTOR HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING
UNDER THIS GUARANTY OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF GUARANTOR, AGENT AND ANY LENDER OR ANY OF THEM
WITH RESPECT TO THIS GUARANTY OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND GUARANTOR HEREBY CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT GUARANTOR, AGENT AND/OR ANY LENDER MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF GUARANTOR TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
Guarantor acknowledges that it has read and understood all the provisions of
this Guaranty, (including the waiver of jury trial) and has been advised by
counsel with respect to this Guaranty as necessary or appropriate.
 
[SIGNATURE TO APPEAR ON FOLLOWING PAGE]
 
 
9

--------------------------------------------------------------------------------

 


WITNESS the due execution hereof as a document, as of the date first written
above, with the intent to be legally bound hereby.

 

  GUARANTOR:           RIVES-MONTEIRO LEASING, LLC          
 
By:  /s/ Lawrence Sands     Name:  Lawrence Sands     Title: Vice President  

 

  TROPICAL COMMUNICATIONS, INC.            
 
By: /s/ Lawrence Sands     Name:  Lawrence Sands     Title:  Vice President  

 
 
[Guaranty]

--------------------------------------------------------------------------------